[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             AUG 27, 2008
                              No. 07-14827                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 06-00061-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CECILIO HERNANDEZ-PALACIOS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 27, 2008)

Before DUBINA, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     Michael Johnson, appointed counsel for Cecilio Hernandez-Palacios, has
filed a motion to withdraw on appeal supported by a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed.2d. 493 (1967). Our independent

review of the record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED and

Hernandez-Palacios’s convictions and sentences are AFFIRMED.




                                          2